DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group 1 and species A1 & B1 is acknowledged. The election has been made without traverse. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4-6, 8-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1).
In reference to claim 1, Kikuchi discloses a three-dimensional printing system (“three-dimensional molding device” [Abstract]. See Fig 1-2, annotated portion shown below), comprising:

    PNG
    media_image1.png
    424
    770
    media_image1.png
    Greyscale

a reservoir tank having a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank, the reservoir tank to store within the interior one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (“a receptacle 18, which is configured to retain light-curing resin to be irradiated by the light” [P0029] and “receptacle 18, the translucent plate 24, through which the light from the mirror 16 penetrates, is configured as the bottom plate” [P0032]);
a projector to project electromagnetic radiation … towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material 
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (“a drive means 22 that moves the three-dimensional molded object holding plate 20 up and down” [P0029]. See Fig 2.).
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to provide the light to include the defined range of wavelengths for curing the resin.
	In reference to claim 2, Kikuchi discloses the system of claim 1.
Kikuchi further discloses wherein the projector is controlled to project electromagnetic radiation only in a range of wavelengths that consists of blue and ultraviolet light (“ultraviolet light” [P0003]).
	In reference to claim 4, Kikuchi discloses the system of claim 1.
Kikuchi further discloses wherein the reservoir tank further comprises a stretched hydrophobic material in the shape of a drum (“the membrane 26” [P0032]. See Fig 2)
	In reference to claim 5, Kikuchi discloses the system of claim 1.
Kikuchi further discloses wherein the reservoir tank further comprises a top drum assembly (“frame body 28” [P0032]) a base assembly (“a translucent plate 24” [P0031]), 
	In reference to claim 6, Kikuchi discloses the system of claim 1.
Kikuchi further discloses wherein the middle layer is comprised of a self-lubricating material (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015]. See instant PGPUB P0069 which describes self-lubricating materials as encompassing silicone.).
	In reference to claim 8-9, Kikuchi discloses the system of claim 1.
Kikuchi further discloses wherein the wherein the middle layer is a film that prevents bubbles from forming in the forming material stored within the reservoir tank; and wherein the top drum assembly is a single use assembly to contain forming materials for a single printing session (Kikuchi discloses the same structure as claimed and thus meets the claim. Claims to a structure (e.g., system, apparatus, etc.) must be distinguished by their structure, not intended use).
	In reference to claim 12-13, Kikuchi discloses the system of claim 1.
Kikuchi further discloses wherein the projector is operable to project electromagnetic radiation in a range of 365 or 405 nanometers to 410 nanometers (“ultraviolet light” [P0003] encompasses and renders the claim obvious).
	In reference to claim 14, Kikuchi discloses the system of claim 1.
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to 
	In reference to claim 15, Kikuchi discloses the system of claim 1.
Kikuchi discloses a controller including at least one processor and at least one nontransitory processor readable medium that stores at least one of processor-executable instructions and data, which when executed by the at least one processor, cause the at least one processor to iteratively; cause the projector to project spatial pattern of the electromagnetic radiation into the reservoir tank to form each of respective additional section of the solid object; and cause the lifting platform to move away from the bottom of the reservoir tank as each of respective additional section of the solid object is formed (See “computer” [P0029 and P0040]. Kikuchi’s description of how the computer controls the system, while worded differently, is the same as the claimed controller.)
Claim 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Kuijpers (US 20180200948 A1).
	In reference to claims 3, Kikuchi discloses the system of claim 1.
Kikuchi further discloses that a mirror is used to project the light (e.g., see P0011 and P0029), however, Kikuchi does not discloses wherein the projector specifically comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that a 
The combination would be achievable by integrating the Kuijpers projector into the Kikuchi system.
Kuijpers further explains that the use of a projector having a sufficient size to irradiate the entire build frame is advantageous (P0060).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the projector further comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers projector into the Kikuchi system in order to provide the benefit of doing so as taught by Kuijpers (e.g., see P0060); and/or to achieve the simple substitution of one known element for another to obtain predictable results.
	In reference to claims 10-11, Kikuchi discloses the system of claim 1.
Kikuchi does not discloses wherein the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that 
The combination would be achievable by integrating the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials.
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor in order to reduce the occurrence of damage to the part as suggested by Kuijpers, and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuijpers (US 20180200948 A1).
In reference to claims 1, Kuijpers discloses a three-dimensional printing system (“Additive manufacturing device for manufacturing a three dimensional object” [Abstract], Fig 1), comprising:
a reservoir tank having a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank, the reservoir tank to store within the interior one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (Fig 1 shows a resin containing structure, which is equivalent to a tank and element 8 is a transparent bottom. See P0041);
a projector to project electromagnetic radiation that includes the defined range of wavelengths towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (Fig 1, element 10 is a projector. See P0060); and
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bulard (US 10717233 B1) discloses a three-dimensional printing system (“3D object printer” [Abstract]), comprising: a reservoir tank having a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank, the reservoir tank to store within the interior one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (See Fig 1-2 and “substrate 130… allows passage of UV light” [C4L45-46]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744